Citation Nr: 0310411	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  00-14 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for tinnitus.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel




INTRODUCTION

The veteran had active military service from February 1950 to 
May 1953, from May 1954 to April 1957, and from May 1957 to 
April 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.

In October 2002, the Board denied the veteran's claims of 
entitlement to service connection for right testicle removal 
(orchiectomy), impotence, and residuals of cold injury to 
both feet, an increased (compensable) rating for a 
spermatocele of the right testicle, and a rating in excess of 
40 percent for bilateral hearing loss.  At that time the 
Board noted that, in a May 2002 written statement, the 
veteran had canceled his power of attorney with AMVETS, his 
accredited representative of record.  He did not indicate 
that he wished to appoint a new representative, nor did he 
file a new VA Form 21-22 (Appointment of Veterans Service 
Organization as Claimant's Representative).  To date, he has 
still not indicated that he wishes to appoint a new 
representative.  The Board believes that all due process 
requirements have been met regarding the appointment of an 
accredited representative in this matter, and that the 
veteran does not wish representation in this case.


FINDING OF FACT

The competent and probative medical evidence of record is in 
approximate balance as to whether the veteran's currently 
diagnosed tinnitus was incurred in service in association 
with his service-connected bilateral hearing loss.



CONCLUSION OF LAW

Giving the veteran the benefit of the doubt, the Board 
concludes that tinnitus was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5100-5103A, 5106, 5107 (West 2002); 38 C.F.R. 
§§ 2.102, 3.315, 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Service medical records are not referable to complaints or 
findings of tinnitus.

After service, a June 1971 VA examination report reflects 
bilateral hearing loss but contains no reference to tinnitus.  
In August 1971, the RO granted service connection for 
bilateral defective hearing, which was assigned a 
noncompensable (zero percent) disability evaluation.

In March 1986, the veteran underwent VA audiologic 
examination that revealed a profound bilateral high frequency 
sensorineural hearing loss but was not referable to tinnitus.  
Upon review of examination findings, in April 1986, the RO 
awarded a 20 percent disability evaluation for the veteran's 
service-connected bilateral defective hearing.

In June 1999, the RO received the veteran's claim for an 
increased rating for his service-connected bilateral hearing 
loss.  In October 1999, the veteran evidently responded to 
the RO's request for additional information regarding his 
claim.  He reported that his hearing had worsened, and that 
he also had a constant buzzing in his ears.

The evidence of record includes VA medical records and 
examination reports, dated from January 1998 to March 2003, 
that reflect treatment for various non-service-connected 
disorders, including diabetes mellitus and hypertension.  

The veteran underwent VA audiology examination in October 
1999.  According to the examination report, the veteran 
complained of bilateral hearing loss in all situations.  It 
was noted that his service history reflected twenty years in 
the infantry as an aircraft mechanic and a post-service 
occupation as a truck driver.  The veteran gave a history of 
having periodic, bilateral tinnitus for the last six months 
to one year.  He said he experienced tinnitus four to five 
times per day.  The diagnosis was bilateral mild to profound 
sloping high frequency sensorineural hearing loss, with fair 
word recognition scores.

At his August 2000 personal hearing at the RO, the veteran 
testified that he wore hearing aids.  He said that his 
tinnitus had started at approximately the same time as his 
service-connected bilateral hearing loss, which was caused by 
acoustic trauma in service.  According to the veteran, soon 
after he began having problems with hearing loss, he 
experienced ringing in his ears; it had existed since 
service, but he had never mentioned it.  The veteran's wife 
testified that that they were together before he retired from 
service, and he always complained about experiencing a 
constant ringing in his ears.  The veteran's service 
representative noted that a physician had not diagnosed 
tinnitus, although the veteran had symptoms of the disorder.  

In September 2001, the veteran underwent another VA audiology 
examination.  He complained of hearing loss and said 
background noise presented his greatest situational 
difficulty.  He described experiencing intermittent 
unilateral and bilateral tinnitus that he described as a 
high-pitched sound.  Bilateral severe disability was noted, 
and new hearing aids were recommended.

In December 2001, the RO awarded a 40 percent disability 
evaluation for the veteran's service-connected bilateral 
defective hearing, effective from June 1999.

In March 2003, the veteran underwent VA audiology 
examination.  According to the examination report, the 
veteran complained of binaural hearing loss and binaural 
tinnitus, and said background noise presented his greatest 
situational difficulty.  He reported having bilateral and 
unilateral tinnitus for many years, and described it as an 
intermittent high-pitched sound.  Diagnoses included left and 
right ear profound hearing disability and bilateral tinnitus.  
A VA ear, nose, and throat (ENT) medical specialist stated, 
"I am certain with this amount of hearing loss this patient 
definitely suffers from tinnitus."


II.  Analysis

A.  Veterans Claims Assistance Act

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-475, 114 Stat. 2096 (2000), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code and, among other things, eliminated the 
requirement of a well-grounded claim and enhanced the notice 
and assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C.A. § 5103 (West 2002)).  In 
addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).

In a March 2001 letter, the RO advised the veteran of the 
VCAA and its potential effect upon his claim.  It appears in 
this case that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims folder, as discussed in the 
Factual Background section, above.  The record on appeal is 
sufficient to resolve the matter before the Board. 

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002); 
VCAA § 4, 114 Stat. 2096, 2098-99 (codified as amended at 
38 U.S.C.A. § 5107(b)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

Service connection is warranted for disability resulting from 
disease or injury that was either incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

The Court of Appeals for Veterans Claims has consistently 
held that, under the law cited above, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
The fact that a condition occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition.  See Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  
This principle has been repeatedly reaffirmed by the United 
States Court of Appeals for the Federal Circuit, which has 
stated that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992). See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998).

In a claim for secondary service connection, the regulations 
provide that service connection shall be granted for a 
disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310 
(2002).  In the context of claims for secondary service 
connection, there must be medical evidence showing an 
etiologic relationship between the service-connected 
disability on the one hand and the condition said to be 
proximately due to the service-connected disability on the 
other.  Buckley v. West, 12 Vet. App. 76, 84 (1998).  
Secondary service connection may also be warranted for a non-
service-connected disability when that disability is 
aggravated by a service-connected disability.  See Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).  Also, with regard 
to a claim for secondary service connection, the record must 
contain competent evidence that the secondary disability was 
caused by the service-connected disability.  See Wallin v. 
West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. 
App. 513, 516-17 (1995).

The veteran has contended that service connection should be 
granted for tinnitus.  The medical evidence includes a March 
2003 VA audiological examination report that reflects 
diagnoses of profound left and right ear disability and 
bilateral tinnitus.  On that examination report, a VA ENT 
physician stated "I am certain with this amount of hearing 
loss this patient definitely suffers from tinnitus."  Thus, 
the VA medical specialist associated the veteran's currently 
diagnosed tinnitus with the service-connected bilateral 
hearing loss.  See Buckley; Allen; Wallin; Reiber; supra.

In light of the foregoing, the Board will exercise the 
discretion conferred upon us by law to determine that the 
evidence in a case is in relative equipoise.  It is not clear 
whether the VA examiner, quoted above, meant that the 
veteran's tinnitus is a secondary disorder resulting from his 
service-connected hearing disability, or was directly 
incurred in service.  We note, however, that the veteran and 
his wife have testified, under oath, that his tinnitus has 
been of longstanding duration and existed since service.  
Accordingly, and resolving reasonable doubt in the veteran's 
favor, the Board finds that the evidence of record is 
consistent with the veteran's contentions, and that tinnitus 
may be service connected as incurred in active military 
service.

It is further noted that, to whatever extent it may be 
applicable, recent regulatory amendments have codified 
standard VA practice, and provide that recurrent tinnitus 
will be assigned a 10 percent schedular evaluation whether it 
is perceived in one ear, both ears, or somewhere in the head.  
See 68 Fed. Reg. 25,822-23 (May 14, 2003) (to be codified at 
38 C.F.R. § 4.87, Diagnostic Code 6260, effective June 13, 
2003).

Accordingly, the Board concludes that service connection for 
tinnitus in order.  38 U.S.C.A. §§ 1110, 1131, 5107; 
38 C.F.R. §§ 3.303, 3.304.


ORDER

Service connection for tinnitus is granted.




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

